Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An imaging device, a mount, an adjustment control are described as structures and therefore would not be interpreted under 112 sixth paragraph.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 recites the limitation “the scope" in lines 4 and 3 respectively. There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claim 17 is objected to because of the following informalities:  The method of claim 17 should be “The method of claim 16”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhoden et al. (US PGPUB 20170346998).
[Claim 1]
A viewing device for an optical device comprising one or more optical elements Paragraph 31, lens 329), the viewing device comprising:
an imaging device that captures one or more images (camera system 210, figures 2a and 2b, Paragraphs 28, 63 and 64);
a mount (210) that secures the viewing device to the scope, wherein, when secured to the scope by the mount (Paragraph 28, FIGS. 1-2B, the camera system 210 is mounted over the eyepiece (hidden from view) and part of the zoom adjustment feature 206 of the scope 200), the imaging device is aligned with the one or more optical elements (Paragraph 31, and since the lens 329 of the camera is disposed in the center of the rotating platform 380, the lens 329 of the camera is centered with respect to the securing portion 350 and the securing portion 370);
an adjustment control coupled with at least a portion of the scope, wherein operation of the adjustment control changes an optical setting of the scope (Referring to FIGS. 1-2B, the camera system 210 is mounted over the eyepiece (hidden from view) and part of the zoom adjustment feature 206 of the scope 200.  The scope 200 in this case is coupled to a mounting stand 209 using the mounting feature 202 of the scope 200); and
a communication device that transmits the one or more images captured by the imaging device to one or more remote devices (Paragraph 63), wherein the one or more images are captured by the imaging device using the one or more optical elements (Paragraphs 32, 55, 64  Example embodiments can also be adjustable in terms of the disposition of the lens (e.g., lens 529) of a 
[Claim 2]
The viewing device of claim 1, further comprising a viewfinder that presents the one or more images at the viewing device (Paragraphs 35 and claim 3).
[Claim 3]
The viewing device of claim 2, wherein the viewfinder is rotatable independent of the imaging device (Paragraph 34, the platform 322 of the camera portion 320 is coupled to the rotating platform 380 and the base 360 of the mounting system 330 as to allow the camera portion 320 to rotate with respect to the mounting system 330 and Paragraph 35, Alternatively, the top surface of the housing 321 can be, or have integrated into a portion thereof, a 
display showing the view seen by the camera through the lens 329. Therefore, the viewfinder (display) is rotatable independent of the imaging device).
[Claim 4]
The viewing device of claim 1, wherein the adjustment control is coupled to the at least a portion of the scope via the mount (Paragraph 28, figures 1-2b, mounting system is coupled to zoom adjustment feature).
[Claim 8]
A viewing device for an optical device comprising one or more optical elements, the viewing device comprising:
an imaging device that captures one or more images (camera system 210, figures 2a and 2b, Paragraphs 28, 63 and 64);

a rotatable viewfinder device (Paragraph 34, the platform 322 of the camera portion 320 is 
coupled to the rotating platform 380 and the base 360 of the mounting system 330 as to allow the camera portion 320 to rotate with respect to the mounting system 330 and Paragraph 35, Alternatively, the top surface of the housing 321 can be, or have integrated into a portion thereof, a display showing the view seen by the camera through the lens 329) and
a communication device that transmits the one or more images captured by the imaging device to one or more remote devices (Paragraph 63), wherein the one or more images are captured by the imaging device using the one or more optical elements (Paragraphs 32, 55, 64  Example embodiments can also be adjustable in terms of the disposition of the lens (e.g., lens 529) of a camera (e.g., camera 525) to be at a proper distance from the eyepiece of the scope to allow for adequate images to be captured by the camera).
[Claim 9]
The viewing device of claim 8, further comprising an adjustment control coupled with at least a portion of the scope, wherein operation of the adjustment control changes an optical setting of the scope (Referring to FIGS. 1-2B, the camera system 210 is mounted over the eyepiece (hidden from view) and part of the zoom adjustment feature 206 of the scope 200.  The scope 200 in this case is coupled to a mounting stand 209 using the mounting feature 202 of the scope 200).

The viewing device of claim 9, wherein the adjustment control is coupled to the at least a portion of the scope via the mount (Paragraph 28, figures 1-2b, mounting system is coupled to zoom adjustment feature).
[Claim 11]
The viewing device of claim 9, wherein the adjustment control is a ring that is operated by rotation thereof (Paragraph 27, figures 1-2B).
[Claim 15]
A method for providing imaging from an optical device comprising one or more optical elements with a viewing device, the method comprising: 
securing the viewing device to the scope with a mount (210, Paragraph 28, FIGS. 1-2B, the camera system 210 is mounted over the eyepiece (hidden from view) and part of the zoom adjustment feature 206 of the scope 200), wherein an imaging device of the viewing device is aligned with the one or more optical elements and an adjustment control of the viewing device is coupled with at least a portion of the scope when the viewing device is secured to the scope (Paragraph 31, and since the lens 329 of the camera is disposed in the center of the rotating platform 380, the lens 329 of the camera is centered with respect to the securing portion 350 and the securing portion 370);
capturing one or more images with the imaging device, wherein the one or more images are captured by the imaging device using the one or more optical elements (Paragraphs 32, 55, 64  Example embodiments can also be adjustable in terms of the disposition of the lens (e.g., lens 529) of a camera (e.g., camera 525) to be at a proper distance from the eyepiece of the scope to allow for adequate images to be captured by the camera); and 

[Claim 16]
The method of claim 15, further comprising presenting the one or more images at a viewfinder (Paragraphs 35 and claim 3).
[Claim 17]
The method of claim 17, wherein the viewfinder is rotatable independent of the imaging device (Paragraph 34, the platform 322 of the camera portion 320 is coupled to the rotating platform 380 and the base 360 of the mounting system 330 as to allow the camera portion 320 to rotate with respect to the mounting system 330 and Paragraph 35, Alternatively, the top surface of the housing 321 can be, or have integrated into a portion thereof, a display showing the view seen by the camera through the lens 329. Therefore, the viewfinder (display) is rotatable independent of the imaging device).
[Claim 18]
The method of claim 15, further comprising adjusting an optical setting of the optical device when the adjustment control is operated (Referring to FIGS. 1-2B, the camera system 210 is mounted over the eyepiece (hidden from view) and part of the zoom adjustment feature 206 of the scope 200.  The scope 200 in this case is coupled to a mounting stand 209 using the mounting feature 202 of the scope 200).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 5-7, 12-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rhoden et al. (US PGPUB 20170346998) in view of Horiuchi et al. (US Patent # 5,918,886).
[Claim 5]
Rhoden fails to teach wherein the mount comprises a plurality of jaws that open and close in a synchronized manner. However Horiuchi teaches that the jaw pieces 3 attached to the raising-and-lowering member 3 are also moved back and forth.  As shown in FIGS. 1 and 2, the jaw pieces 3 are movable back and forth in association with the movement of the raising-and-lowering member 2 (in the direction designated by arrows A--A') while the internal diameter of the jaw is changed.  In short, as shown in FIG. 6, when the jaw pieces 3 are moved forward (i.e., in the direction designated by arrow B), the internal diameter of a circle defined by the three jaw pieces 3 is reduced, so that the keyless drill chuck can grip a small-diameter cutting tool 9.  In contrast, as shown in FIG. 5, when the jaw pieces 3 are moved backwards (i.e., in the direction designated by arrow C), the internal diameter is increased, so that the keyless drill chuck can grip a large-diameter cutting tool 9.  Movement of the jaw pieces 3 associated with the movement of the raising-and-lowering member 2 and the V-shaped recessed member 21 allows gripping of cutting tools 9 of varying thickness to the gripped. Therefore taking the combined teachings of Rhoden and Horiuchi, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have the mount comprises a plurality of jaws that open and close in a synchronized manner in order to allow gripping of scope of any diameter thereby resulting in automatic gripping mechanism for ease.
[Claim 6]

[Claim 7]
Horiuchi teaches one or more tapered supports, wherein the plurality of jaws move along the one or more tapered supports when opening and closing (col. 5 lines 30-60, fig. 3).
 [Claim 12]
Rhoden fails to teach wherein the mount comprises a plurality of jaws that open and close in a synchronized manner. However Horiuchi teaches that the jaw pieces 3 attached to the raising-and-lowering member 3 are also moved back and forth.  As shown in FIGS. 1 and 2, the jaw pieces 3 are movable back and forth in association with the movement of the raising-and-lowering member 2 (in the direction designated by arrows A--A') while the internal diameter of the jaw is changed.  In short, as shown in FIG. 6, when the jaw pieces 3 are moved forward (i.e., in the direction designated by arrow B), the internal diameter of a circle defined by the three jaw pieces 3 is reduced, so that the keyless drill chuck can grip a small-diameter cutting tool 9.  In contrast, as shown in FIG. 5, when the jaw pieces 3 are moved backwards (i.e., in the direction designated by arrow C), the internal diameter is increased, so that the keyless drill chuck can grip a large-diameter cutting tool 9.  Movement of the jaw pieces 3 associated with the movement of the raising-and-lowering member 2 and the V-shaped recessed member 21 allows gripping of cutting tools 9 of varying thickness to the gripped. 
Therefore taking the combined teachings of Rhoden and Horiuchi, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have 
 [Claim 13]
Horiuchi teaches that the jaw pieces 3 attached to the raising-and-lowering member 3 are also moved back and forth.  As shown in FIGS. 1 and 2, the jaw pieces 3 are movable back and forth in association with the movement of the raising-and-lowering member 2 (in the direction designated by arrows A--A') while the internal diameter of the jaw is changed.  In short, as shown in FIG. 6, when the jaw pieces 3 are moved forward (i.e., in the direction designated by arrow B), the internal diameter of a circle defined by the three jaw pieces 3 is reduced, so that the keyless drill chuck can grip a small-diameter cutting tool 9.  In contrast, as shown in FIG. 5, when the jaw pieces 3 are moved backwards (i.e., in the direction designated by arrow C), the internal diameter is increased, so that the keyless drill chuck can grip a large-diameter cutting tool 9.  Movement of the jaw pieces 3 associated with the movement of the raising-and-lowering member 2 and the V-shaped recessed member 21 allows gripping of cutting tools 9 of varying thickness to the gripped in order to allow gripping of scope of any diameter thereby resulting in automatic gripping mechanism for ease.
[Claim 14]
Horiuchi teaches one or more tapered supports, wherein the plurality of jaws move along the one or more tapered supports when opening and closing (col. 5 lines 30-60, fig. 3).
 [Claim 19]
Rhoden fails to teach wherein the mount comprises a plurality of jaws that open and close in a synchronized manner. However Horiuchi teaches that the jaw pieces 3 attached to the raising-
Therefore taking the combined teachings of Rhoden and Horiuchi, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have the mount comprises a plurality of jaws that open and close in a synchronized manner in order to allow gripping of scope of any diameter thereby resulting in automatic gripping mechanism for ease.
[Claim 20]
Horiuchi teaches wherein the plurality of jaws move along one or more tapered supports when opening and closing (col. 5 lines 30-60, fig. 3) in order to adjust the jaws for different diameters with ease.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360.  The examiner can normally be reached on Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.